Title: From Alexander Hamilton to Jedidiah Morse, [4 January 1796]
From: Hamilton, Alexander
To: Morse, Jedidiah



[New York, January 4, 1796]
Sir

You will confer a favour upon me by permitting me to render you the little service which may be in my power on the present occasion & without compensation. Be assured it will give real pleasure & let that be my recompence.
Mr. Kent & I have conferred on your affair. It is necessary for us to see the book in question in order to a safe opinion. Can one be had?
With respect & esteem   Sir   Your obed serv

A HamiltonJany. 4. 1795
